Citation Nr: 1205764	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for asbestosis (previously claimed as an asbestos-related disorder).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to October 1967, to include a tour in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartsford, Connecticut, which denied the benefits sought on appeal. 

In March 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record in the claims file. 

In June 2009, the Board denied the Veteran's claim of entitlement to service connection for colon polyps.  The Board then remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, hepatitis C, and asbestos-related disorder to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Following the Board Remand, in a December 2010 rating decision, the AMC granted service connection for the Veteran's bilateral hearing loss.  The AMC assigned an initial noncompensable (0 percent) disability rating, effective October 27, 2006, the date of the Veteran's service connection claim.  Another rating decision by the AMC dated in May 2011 also granted service connection for PTSD.  The AMC assigned an initial disability rating of 30 percent, effective March 27, 2006, the date of the service connection claim.  To date, the Veteran has not appealed the initial disability ratings or effective dates assigned for these disabilities.  Therefore, these claims have been resolved, and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The issue of entitlement to service connection for tinnitus has been raised by the record, see November 2011 Post-Remand Brief on pages 2-3, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished. 

2.  The Veteran's current hepatitis C is not shown to be causally or etiologically related to his active military service.

3.  The preponderance of the evidence is against a finding that the Veteran has asbestosis.


CONCLUSIONS OF LAW

1.  Hepatitis C is not due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011). 

2.  Asbestosis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1); see Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Considering the duties imposed by VCAA and its implementing regulations, the Board finds that all notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  In a January 2007 letter, prior to the rating decision on appeal, the RO sent the Veteran a letter informing him of the evidence necessary to establish a claim for service connection.  

The January 2007 letter also satisfies the statutory and regulatory requirement that VA notify a claimant of what evidence, if any, will be obtained by the claimant and what if any evidence will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  The letter informed the Veteran that VA is responsible for getting relevant records from any Federal Agency, including medical records from the military, VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  The letter also advised the Veteran that VA must make reasonable efforts to help the Veteran get relevant records not held by any Federal agency, including State or local governments, private doctors and hospitals, or current or former employers. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (veteran status, existence of a disorder, connection between the veteran's military service and that disorder, degree of disorder, and effective date pertaining to the disorder).  In this appeal, the first Dingess element (veteran status) is not at issue.  The January 2007 letter advised the Veteran of the second and third Dingess elements (existence of a disorder and connection between the Veteran's military service and that disorder).  In regard to the fourth and fifth Dingess elements (degree of the disorder and the effective date pertaining to the disorder), it does not appear that the RO advised the Veteran of these elements, but the Board finds that the omission is harmless, as the decision below denies service connection for the claimed disorder.  Thus, no degree of disorder or effective date will be assigned.  There is accordingly no possibility of prejudice to the Veteran under the notice requirements of Dingess.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

There is no indication whatsoever that any additional action is needed to comply with the duty to assist the Veteran in connection with the claims.  The Veteran's service treatment records and post-service VA and private medical records have been associated with the claims file.  Neither the Veteran nor his representative has identified, and the file does not otherwise indicate, that a VA or non-VA medical provider has existing records that should be obtained before the claim is adjudicated.  VA also provided the Veteran a hearing before a Decision Review Officer and a hearing before the Board.  In addition, the AMC arranged for a VA compensation examination for a medical nexus opinion concerning the cause of his hepatitis C and possible lung disability - and in particular, whether they are related to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The report of that evaluation contains all findings needed to properly evaluate his disorder.  38 C.F.R. § 4.2 (2011). 

The Board is also satisfied as to substantial compliance with its June 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included providing him the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  In October 2009, the Veteran returned his VA Form 21-4142, indicating that his only treatment was through the VA Medical Center (VAMC).  The Remand also directed the RO/AMC to obtain the Veteran's recent VA treatment records.  These records were obtained and associated with the claims file.  The Remand also included a request to schedule the Veteran for a VA examination, which he had in December 2009, and the examiner provided medical opinions with rationales.  Finally, the Remand directed the RO/AMC to readjudicate the Veteran's claim.  This was accomplished in the June 2011 Supplemental Statement of the Case (SSOC).  

Accordingly, the VCAA provisions have been considered and met.  The Veteran was notified of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was afforded a meaningful opportunity to participate in the adjudication of the claims.  Hence, the Board finds that the case is ready for adjudication. 

II.  Analysis

Service connection may be granted for a disorder resulting from a disease or injury incurred or aggravated during a veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after the military discharge, when all of the evidence, including that pertinent to the military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be: medical evidence of a current disorder; medical evidence, or in some cases lay evidence, of an in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disorder.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Hepatitis C

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it.  Without this minimum level of proof, there is no valid claim.).  Here, the Veteran has the required current diagnosis.  The Veteran was diagnosed with hepatitis C by Dr. R., a private physician, in September 2005.  Thus, the Veteran has satisfied the first requirement of service connection.

Therefore, the determinative issue is whether the Veteran's current hepatitis C is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In regard to an in-service incurrence, at his March 2009 Board hearing, the Veteran testified that his current hepatitis C diagnosis is a result of in-service air immunization guns.  Additionally, a January 2005 VA treatment note stated that the Veteran might have had a blood transfusion in 1966.  The Veteran testified that he did not have a blood transfusion in 1966, but did receive stitches in 1966, which the service treatment records support.  In his June 2006 VA Risk Factors for Hepatitis Questionnaire form, the Veteran reported that his current hepatitis C is due to his exposure to contaminated blood or fluids during his military service in the Republic of Vietnam.  His service treatment records document that the Veteran received immunizations.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for Hepatitis C.  The reasons follow.

Initially, the Board notes that it finds that the Veteran has provided inconsistent statements throughout the appeal period, which has damaged the Veteran's credibility.  For example, in January 2006, he reported to a VA examiner that he was a prisoner of war while in Vietnam for two days and "had his fingers on his right hand broken."  See January 24, 2006, treatment record.  In May 2006, he reported to a VA examiner that he had been a prisoner of war for two days but "denies he was physically hurt there and escaped."  See May 30, 2006, treatment record.  In the Report of Medical History completed by the Veteran at service discharge, he denied ever having "history of broken bones," "bone, joint, or other deformity," and "loss of arm, leg, finger or toe."  

Thus, the statement the Veteran made in January 2006 is inconsistent with the statement the Veteran made at service discharge and in May 2006.  The Board accords the Veteran's statements at service discharge very high probative value, as such statements were made contemporaneously with service and under penalty of perjury, see Warning above signature.  Contemporaneous statements tend to be more credible than statements made decades later.  These inconsistent statements damage the Veteran's credibility.  

The Board finds as fact that the Veteran was never a prisoner of war during Vietnam for any length of time.  His allegation that this would not have been documented because it was less than three days is rejected.  The Veteran had the opportunity to report such incident at service discharge in the Report of Medical History, and he did not.  The Board finds that he did not report it because it did not happen.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-441 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  

At the April 2007 Decision Review Officer hearing, the Veteran alleged, under oath, he had sustained shrapnel wounds while in Vietnam on his hand and leg.  See transcript on pages 11-15.  This is another inconsistent statement, as the service treatment records and the Report of Medical History completed by the Veteran at service discharge fail to show any report of having sustained shrapnel wounds.  For example, when addressing his own medical history, the Veteran did not indicate any prior history of sustaining shrapnel wounds.  See Report of Medical History at item # 20 (the only positive medical history he reported involved "mumps").  When asked if he had ever had an illness or injury other than those already noted, the Veteran checked, "No."  Thus, the Veteran had an opportunity in the Report of Medical History to report such injuries if such injuries had occurred.  Like the prisoner of war finding, the Board concludes that the failure to report these injuries was because he did not sustain them.  See Kahana, supra.  

The statements the Veteran made under oath in 2007 contradict statements he made under penalty of perjury in 1967.  This is another example of inconsistent statements made by the Veteran, which has caused the Board to accord his statements and testimony little to no probative value, depending on the subject matter.

The Veteran's service treatment records are unremarkable for any complaint, diagnosis of or treatment for hepatitis C or exposure to hepatitis C.  His October 1967 military separation examination was normal.  His military service ended in October 1967.

Post-service, the Veteran was first treated in 2005 for his hepatitis C by a private medical provider.  The Veteran left the military service in 1967 and did not complain of symptoms until almost 40 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the military service, which resulted in a chronic or persistent disorder).  

In June 2006, the Veteran submitted his VA Risk Factors for Hepatitis Questionnaire form.  On the form, the Veteran indicated that he had an ear piercing and tattoo, and had previously used intranasal cocaine.  He stated he was exposed to contaminated blood, but the question asked was, "If you are or ever have been a healthcare worker, have you been exposed to any contaminated blood or fluids?"  The Veteran was not a healthcare worker in service or following service discharge.  Any allegation by the Veteran of being exposed to contaminated blood is rejected for three reasons: (1) he was not a healthcare worker while in service (nor has he alleged he was a healthcare worker); (2) he has not alleged that such occurred while engaging in combat, see 38 U.S.C.A. § 1154(b) (West 2002); and (3) because of the Veteran's inconsistent statements, the Board finds such statement not credible.  The Veteran denied any other risk factors.

In December 2009, the Veteran was afforded a VA examination and medical opinion.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the "air gun inoculation is less likely the source of [the] Vet[eran]'s Hep C infection."  The examiner noted the Veteran's subjective complaints of exposure to blood from injured soldiers.  The examiner also pointed out that air gun inoculations have been considered a potential source of hepatitis C, in the absence of other risk factors.  However, the examiner found that the Veteran had other risk factors, to include an ear piercing and tattoo (which the Veteran reported he got in the 1970s, which is after service discharge), alcohol substance abuse, and intranasal cocaine use.  The examiner pointed to the medical literature to show that the odds of developing hepatitis C from immunization injections were low, with the other incidents having a higher rate.  There is no competent evidence to refute this medical opinion.  

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at personal hearings.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Veteran is competent to report that he received immunizations and was exposed to contaminated blood during his active military service, which resulted in his current hepatitis C.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his hepatitis C to be credible, since his service treatment records make no reference to an in-service incurrence of hepatitis C, and the Veteran first reported symptoms in 2005, more than 35 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, and the Veteran has made other self-serving statements, which have found to be lacking any credibility.  The evidence of record, including a VA medical opinion, does not show that his current hepatitis C was incurred during his active military service.  

For the reasons set forth above, the Board finds that the Veteran's lay statements that his hepatitis C began during his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim of service connection for hepatitis C.  

Given these facts, the Board finds that service connection for hepatitis C must be denied.  In reaching this conclusion, it has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


B.  Asbestosis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a lung disability due to asbestos exposure.  The reasons follow.

The Board is aware that in an August 2009 letter, VA informed the Veteran that his chest x-ray showed "asbestosis without change from your 2006 x-ray."  In the December 2009 VA examination report, the examiner addressed the August 2009 letter and provided a more detailed description of the impression made at that time, which was a follows:

Comparison is made to the study of 01/11/2006.  There has been no gross interval change.  There are findings of asbestos exposure.  There is no consolidation, pleural effusion, pulmonary edema, or pneumothorax. . . .  

The examiner concluded that the Veteran did not have evidence of asbestosis.  She conceded the Veteran had prior asbestos exposure both prior to, during, and after service.  She noted the Veteran had undergone four pulmonary function tests at VA.  She addressed the findings made in a November 2008 pulmonary function test, which revealed normal FVC, FEV1, and FEV1/FVC.  Static lung testing was normal with the exception of reduced expiratory reserve volume which "may reflect obesity."  Diffusing capacity was normal.  Oxygen saturation on room air at rest was 97 percent.  She stated results from pulmonary function tests in May 2006, November 2007, and December 2009 were similar to these findings.  The examiner concluded that these suggested no current residuals of prior asbestos exposure and that the reduced expiratory reserve volume was related to obesity and deconditioning.

The Veteran has not provided any evidence that he has asbestosis due to past asbestos exposure.  Without evidence of a current disability due to a disease or injury incurred in service, the Board finds that the preponderance of the evidence is against the claim for service connection for asbestosis.  See Boyer, 210 F.3d 1351, 1353; Brammer, 3 Vet. App. at 225.  

Given these facts, the Board finds that service connection for asbestosis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for hepatitis C is denied.

Service connection for asbestosis is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


